CRANDALL, Judge.
The father of the child in this contested change of custody proceeding appeals from the trial court’s order awarding primary custody of the child to her mother, thereby modifying the parties’ dissolution of marriage decree. Two of the father’s four points on appeal challenge discretionary trial court rulings, and a third challenges the sufficiency of the evidence to support the ordered change of custody. We find no abuse of discretion. As to the latter point, we note that the evidence — almost all of which was testimonial and in sharp conflict on nearly every important issue — must be viewed here in the light most favorable to the order being reviewed. When viewed by this standard, the order is supported by substantial evidence. See Roth v. Roth, 571 S.W.2d 659, 664, 665 (Mo.App.1978).
Father’s fourth point assigns error to admitting into evidence the testimony of a psychologist who evaluated the child, the mother and the mother’s new husband. Assuming that admission of the testimony was error, in bench-tried cases like this one “the reviewing court will only in rare cases find cause for reversal in the admission of improper evidence * * ⅞ so long, always, as substantial competent evidence remains to support the judgment.” N.K.M. v. L.E.M., 606 S.W.2d 179, 187 (Mo.App.1980). This is not the rare case within the exception to the rule, and as noted earlier the order appealed from is supported by substantial competent evidence.
As an extended opinion would serve no jurisprudential purpose, the trial court’s order is affirmed in accordance with Rule 84.16(b).
Affirmed.
KAROHL, P.J., and REINHARD, J., concur.